           Case 1:20-cv-00615-NONE-JLT Document 8 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JERRY NELSON,                                       CASE NO.: 1:20-cv-00615 NONE JLT
12                 Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
                                                         (Doc. 7)
13          vs.
14   CU RECOVERY,
15                 Defendants.
16

17          The parties report that they have settled the matter and indicate they will seek dismissal of the
18   action soon. (Doc. 7 Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than August 21, 2020;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
     IT IS SO ORDERED.
24

25      Dated:    June 25, 2020                                /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
